Citation Nr: 1112858	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-35 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a total abdominal hysterectomy with left salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to June 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for residuals of a total abdominal hysterectomy with left salpingo-oophorectomy.    

In September 2008, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).  The Veteran also testified at local hearings before a Decision Review Officer (DRO) in February 1995 and March 2000.  A copy of each transcript is of record.  

In a May 2009 decision, the Board determined that new and material evidence had been submitted to reopen the claim and remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The preponderance of the probative and competent evidence shows that residuals of a total abdominal hysterectomy with left salpingo-oophorectomy are not related to an in-service disease or injury.



CONCLUSION OF LAW

The criteria for service connection for residuals of a total abdominal hysterectomy with left salpingo-oophorectomy are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by June 2006 and October 2007 letters.  In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show she had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  Any timing defect as to the notice provided in non-prejudicial to the Veteran as the case was reajudicated in a December 2010 supplemental statement of the case.  

As to informing the Veteran of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had to obtain any records held by any federal agency.  These letters also informed her that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that she could obtain private records herself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the June 2006 and October 2007 letters sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records from January 1993 to February 1993 and from April 2003 to November 2010, VA opinion letters on June 1995 and March 2007, private treatment records from December 1990 to June 1991, private treatment letters on June 1991, March 1995, August 1996, June 2000, and July 2009, and personal statements from two friends on September 2008.  The Veteran was also provided a VA examination in connection with her claim in May 2010.  The VA examiner reviewed the claims file, noted the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1131 (West Supp. 2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the Veteran's service treatment records includes a July 1979 report of medical history, which shows that the Veteran noted a change in her menstrual pattern.  In April 1980 and May 1981, she complained of menstrual cramping, but in an August 1981 consultation for a possible reversal of her bilateral tubal cautery, the Veteran reported experiencing "regular periods."  In November 1982, the Veteran made no complaints of menstrual problems during her treatment for trichomonas vaginitis.  In October 1984, the Veteran underwent a cancer screening, in which five one to two centimeter nodules were found "high up" in the right side of the Veteran's vagina, and were slightly tender but not visible with the speculum.  An impression of probable endometritis was made, and the examiner doubted ovarian cancer.  A November 1984 record noted that ultrasound showed normal uterus and complex left and right adnexal masses with a small cystic component.  The examiner advised conducting a laparoscopy and vaginal nodule biopsy to rule out cancer.  In a November 1984 in-service examination, a small palpable right ovarian cyst was noted.  In January 1985, the Veteran underwent an endometrial biopsy, in which three small "BB" sized nodules on the right ovary were noted, as well as the Veteran's desire for a tubal ligation reversal.  In February 1985, she complained of abnormal bleeding but was diagnosed with "normal menstruation."  In March 1985, the Veteran underwent a minilaparotomy and right tubal reimplantation, which revealed "normal" ovaries bilaterally and a "top normal size" uterus.  In April 1985, it was noted that the Veteran's bilateral tubal ligation could not be reversed due to the lack of remaining tissue and that her incision was healing "nicely."

The post service treatment records include a June 1991 private treatment record which noted a right ovarian cyst and uterine fibroids.  A June 1991 private report of pelvis ultrasound, from Dr. J.C., noted several small fibroids in the uterus, the largest of which was 2.5 centimeters, and another in the right ovary which was 1.9 centimeters.  VA outpatient treatment records from January 1991 to February 1993 include hospital records showing that the Veteran had a total abdominal hysterectomy with left salpingo-oophorectomy in February 1993.  During the operation, uterine fibroids were noted along with multiple aspirated right follicular cysts and the left ovary was felt to be atrophic.  In a March 1995 private treatment letter, Dr. C.C. noted the Veteran's diagnosis of iron deficiency anemia secondary to uterine fibroids and menometrorrhagia.  An August 1996 private treatment letter from Dr. C.C. noted that the Veteran's December 1990 pelvic ultrasound found uterine fibroids and a right ovarian cyst.  It was stated that since uterine fibroids are relatively slow growing and a patient could have these fibroids for years without having aggressive measures taken, she found it unbelievable that that VA would doubt that these were, in fact, the same fibroids that caused the Veteran to have surgery years later.  

A June 1995 VA opinion letter, indicated that the Veteran's claims file was reviewed, including the service medical records.  It was stated that review of the records from active military duty do not find any mention that fibroids were ever noted on her uterus.  It was indicated that the "nodules" or nodularity that was described in several notes were vaginal mucosal nodules and were thought on examination at first to be endometriosis implants but then felt to be Gartner's duct cysts.  It was concluded that these were not indicative or synonymous with uterine fibroids or in any way associated with fibroids and that fibroids were not mentioned in either the operative report or in the ultrasound.  

A June 2000 private treatment letter from Dr. V.N. indicated that, as noted in 1984 and documented in 1991, an ultrasound showed uterine fibroids and a small ovarian cyst.  It was started that the natural course of fibroids is to enlarge, causing pain and excessive bleeding, resulting in anemia.  The appropriate therapy for this condition included myomectomy, hysterectomy, or uterine artery embolization.  She noted that uterine fibroids were purportedly documented in 1984 and 1991 and that the Veteran had not been offered "any form of definitive treatment," which led to an "increasing growth of her fibroids" and ultimately a hysterectomy.  Dr. V.N. opined that after reviewing the Veteran's records it is apparent that the Veteran was denied appropriate treatment for her symptoms.

In a May 2009 remand decision, the Board requested, in pertinent part, for Dr. V.N. to indicate what records she reviewed prior to rendering the June 2000 opinion.  She responded in a July 2009 letter with attached copies of the following:  November 1984 service treatment records, June 1991 private treatment letter from Dr. J.C., February 1993 VA outpatient treatment records, March 1995 private treatment letter from Dr. C.C., May 2000 laboratory reports, her own treatment records with the Veteran from May 2000 to June 2000, and the July 2000 statement of the case (SOC).  NO additional rationale was provided.

A March 2007 VA letter from advanced registered nurse practitioner R.D. stated that the Veteran presented with significant documentation of ovarian cystic disease and fibroid uterus caused bleeding (requiring med evac) as noted in the medical records dating from 1984 while on active duty.  It was indicated that there are numerous documentations of these fibroids described as nodules (fibroids are nodules on the uterus), and solid ovarian cystic masses in a note 11/2/84.  The postservice history of fibroids and ovarian cysts were noted and that she required a hysterectomy due to excessive bleeding from those conditions.  It was stated that it was her understanding that a veteran with fibroids, ovarian cysts, and numerous years of excessive bleeding (menorrhagia) while on active duty is entitled to service connected benefits from the diagnoses which ultimately required the removal of her uterus and ovaries.  

Most recently, VA outpatient treatment records from April 2003 to November 2010 are silent as to any relevant evidence regarding the gynecological system, except noting the Veteran's last pap smear was in May 2010.   

Per the May 2009 Board remand, the Veteran also underwent a VA gynecological examination in May 2010.  The VA examiner noted review of the claims file prior to completing the report and found the Veteran to have significant vaginal atrophy.  The Veteran reported that during service she underwent a mini laparatomy for nodules and that after discharge from the military she began having heavy vaginal bleeding had was seen by civilian doctors in the early 1990s.  She indicated that an ultrasound showed fibroids and she had a total abdominal hysterectomy and right salpingectomy in 1993 for this issue.  The examiner summarized the service treatment records and noted a minilaparatomy in March 1985 for vaginal nodules.  It was indicated that the operative note from this surgery describes normal appearing ovaries bilaterally, uterus that is top normal size and bilateral tubal destruction at cornua with the ability to reimplant only the distal left tube into the cornua.  The rest of the pelvis was described as normal and nothing was documented again about vaginal nodules.  It was also noted that ultrasound performed in November 1984 with normal uterus but adnexal masses noted in the records.  The examiner opined that there is no evidence of fibroids during the Veteran's military service, specifically referring to a November 1984 ultrasound which revealed a "normal uterus" and a March 1985 VA outpatient treatment record which reported a "top normal uterus."  She said it is possible that the Veteran's fibroids were so small as to not be mentioned at the time, but concluded that it is at least as likely as not that the fibroids the Veteran had manifested themselves sometime after 1985.  Moreover, the "vaginal nodules" noted in 1984 treatment records were never found on "follow up" and would not be thought to correlate at all with uterine fibroids. 

In February 1995 and March 2000 DRO hearings and the September 2008 hearing before the undersigned Veterans Law Judge, the Veteran reiterated her contention that service connection is warranted for the claim on appeal.  In February 1995, she testified that fibroids were found in the minilaparotomy but have been termed "nodules" and that she had not received any treatment for having such fibroids at that time.  She noted experiencing heavy menstrual bleeding following separation from service, but did not seek treatment for the disorder until approximately 1990.  In March 2000, the Veteran further testified experiencing heavy irregular menstrual bleeding after undergoing a minilaparotomy.  She also noted being seen by Dr. C.C. for regular gynecological treatment beginning immediately after separation from service.  Most recently in September 2008, the Veteran testified that the term "nodules" is equivalent to "fibroids," and that her service treatment records clearly reflect the existence of nodules.  She supported this statement by referring to the March 2007 VA opinion letter from R.D. and internet articles she submitted in support of her claim.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim." Id.

After a full review of the record, including the evidence and contentions and testimony of the Veteran, the Board concludes that the preponderance of the competent and probative evidence is against the claim.  

The evidence in support of the Veteran's claim includes the August 1996 statement of Dr. C.C. in which it was stated that uterine fibroids are relatively slow growing, that a patient could have these fibroids for years and commented that it was unbelievable it would be doubted that the same fibroids caused the Veteran's surgery.  The Board does not question Dr. C.C. 's skill or expertise as a physician.  However, the Board finds this opinion to have limited probative value.  There is no indication that any of the Veteran's service treatment records or any of the post service treatment records were reviewed and statement is essentially speculative.  It is stated that a patient "could" have fibroids for years, essentially speculating as to when the fibroids had their onset. Dr. C.C. does not indicate what facts or data or medical principles were relied upon when formulating the opinion, thus, it is not clear what, if any, evidence this opinion is based upon.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); see also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of a veteran's disorder).

The Board also finds that the June 2000 statement of Dr. V.N. is of limited probative value.  It was stated that fibroids purportedly documented in 1984 were not treated and grew, which led to the postservice hysterectomy.  As indicated above, the service treatment records do not document a diagnosis of fibroids in service, but the presence of nodules.  Dr. V.N. does not address this discrepancy in the discussion of the evidence and provides no rationale for her opinion that fibroid were documented in service.  It is noted that pursuant to the Board's May 2009 remand request for her to provide the bases for the conclusion that uterine fibroids were noted in 1984, a copy of records were provided with no further rationale provided for the previous conclusions.  As such without a clear rational for the opinion, the Board finds that it is of limited probative value.  See Wood.  

Similarly, the March 2007 VA opinion provided by R.D. is also based on a conclusion that fibroids are nodules on the uterus and does not does not address the basis for that opinion or what evidence was reviewed other than records dated in 1984.  As such, the Board finds this opinion is of limited probative value because it does not include an adequate rationale as to how that conclusion was reached, to include whether it was based on sufficient facts or data included in the records.

The Board notes that the June 1995 VA opinion letter from Dr. G.W. and May 2010 VA examination report were rendered after review of the Veteran's claims file and provided complete rationales for each opinion, as discussed above.  Both opinions discuss the evidence in the service treatment records regarding the presence of nodules and explain in detail why the fibroids found after service are not considered to have their onset during service and are not the same as the nodules found in service.  The opinion are based on the correct and accurate facts shown in the record and are not speculative.  The Board finds these opinions as competent and probative evidence, and are of greater probative weight than the private opinions discussed above.  Based upon the evidence in the claims file, preponderance of the competent and probative evidence is against a finding that of a nexus between service and the current disability, service connection cannot be granted.  

The Board has carefully considered the Veteran's personal statements, submission of internet articles, which indicate that areas of endometriosis can be called either implants, lesions, or nodules by health care providers, as well as September 2008 personal statements from a former colleague and friend documenting their observance of the Veteran experiencing abdominal pains and heavy bleeding from 1991 to 1993.  However, although the Veteran and her two friends are competent to describe symptoms observable to a lay person, they are without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that neither the Veteran nor her friends are competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for residuals of a total abdominal hysterectomy with left salpingo-oophorectomy.  See Gilbert, 1 Vet. App. at 55.

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for residuals of a total abdominal hysterectomy with left salpingo-oophorectomy is denied.



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


